Citation Nr: 9915973	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-11 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include articular cartilage damage of the 
medial femoral condyle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel

INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.  His listed awards include the parachute badge.  

This appeal stems from a January 1996 rating decision of the 
RO that, inter alia, denied entitlement to service connection 
for a right knee disability, to include articular cartilage 
damage of the medial femoral condyle.  The Board, in a 
January 1998 decision, denied this claim on the basis that it 
was not well grounded.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals, or 
"Court").

In a November 1998 order from the Court, issued pursuant to a 
Joint Motion for Remand made by both the Secretary of the VA 
and veteran, the Board's decision on this particular issue 
was vacated and remanded to the Board.  The other issues 
which were considered in the January 1998 decision were 
dismissed.  


REMAND

The essence of the Joint Motion is that the claim of service 
connection for a right knee disability, to include articular 
cartilage damage of the medial femoral condyle is well 
grounded and should be adjudicated upon the merits.

Service medical records show that in August 1979 the veteran 
complained of having pain in the right knee after running 
during a physical evaluation.  There was no edema or 
effusion, and the meniscus was stable.  Bilateral crepitus 
was noted, however.  The assessment was of a probable strain 
of the right knee.  In October 1979 the veteran complained of 
right knee pain, but indicated that there had been no trauma.  
Objectively, there was no swelling, discoloration or redness 
of the joint, but there was limited range of motion with pain 
and bilateral crepitus.  The assessment was of bilateral 
chondromalacia.  The July 1980 separation examination report 
reveals that the lower extremities and musculoskeletal system 
were normal.

Private medical records from 1995 forward show complaints of 
right knee problems.  Records from Home Hospital in 
Lafayette, Indiana contain a February 1995 emergency room 
report which notes that the veteran complained of pain and 
edema of the right knee since the previous Tuesday.  It was 
stated that there was no known trauma.  The veteran did 
report, however, that he had old knee problems secondary to 
having been a paratrooper.  The diagnosis was of acute right 
knee pain and exacerbation of a lateral meniscus injury.  In 
April 1995, with internal derangement of the right knee, the 
veteran underwent arthroscopic chondroplasty of the medial 
femoral condyle and arthroscopic chondroplasty of the patella 
with the removal of multiple chondral fragments.  The 
postoperative diagnosis was of chondral damage of the medial 
femoral condyle and patella.

In an April 1995 statement, Robert J. Hagen, M.D., indicated 
that the veteran had had discomfort in the right knee for 
several years, and that this had become worse over the 
previous few months.  Regarding the arthroscopy earlier that 
month, the veteran was said to have had significant damage to 
the articular cartilage of the medial femoral condyle.  There 
were several fragments of articular cartilage floating free 
within the knee.  The physician felt that the damage had been 
present for quite some time, and that this was a sign of wear 
and tear progressing in the [right] knee.

The veteran was examined by the VA in August 1995.  He stated 
that he had injured his knees in service, apparently from 
jumping.  He reported having had pain and swelling in the 
right knee since the initial injury.  Objectively, there was 
no effusion, but there was a significant amount of crepitus 
in that joint.  There was no instability to varus or valgus 
stress, Lachman's and McMurray's signs were negative, and 
Drawer's signs were negative.  The assessment, prior to 
x-rays being obtained, was that there was degenerative joint 
disease in the patellofemoral joint along with significant 
crepitus.  Associated radiological reports show that there 
was no evidence of fracture, malalignment or significant 
degenerative changes for the knee.

In an August 1996 statement, Robert J. Hagen, M.D., indicated 
that he initially saw the veteran in February 1995 for 
complaints of discomfort in the [right] knee that had 
reportedly continued since service.  The veteran had 
reportedly been told in service that he had an arthritic 
condition of the knee.  The complaints at that time centered 
around the medial femoral condyle and continued discomfort 
and swelling, it was stated.  The physician discussed the 
April 1995 arthroscopy and concluded that the need for the 
arthroscopy had "a high probability of being related to [the 
veteran's] paratrooping activities in the service.  The hard 
landing and twisting would have a high probability of 
damaging the articular cartilage in the knee."

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  After a release is signed by the 
veteran, the RO should request any 
additional records that may be available, 
specifically, copies of his actual 
treatment records, from Robert J. Hagen, 
M.D.  These records should be associated 
with the claims file.

2.  The RO should refer the claims file 
to a VA physician, an orthopedist if 
available, for a complete review thereof.  
The physician is requested to opine 
whether the veteran had an arthritic 
condition in service.  This physician is 
also requested to opine, based upon the 
record, whether it is at least as likely 
as not that the veteran's current right 
knee disability had an onset in service.  
The effect(s), if any, of the veteran's 
inservice parachuting/paratrooping 
activities should be considered in this 
regard, and whether Dr. Hagen's August 
1996 statement is supported by the 
medical facts in the record.  Reasons and 
bases for all conclusions should be 
provided along with supporting data for 
any determinations.

3.  The RO should then readjudicate the 
veteran's claim of service connection for 
a right knee disability, to include 
articular cartilage damage of the medial 
femoral condyle.  If the claim remains 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









